Citation Nr: 0417866	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-20 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The appellant had active service from March 18, 1993 to May 
25, 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the appellant's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

A review of the claims file reveals that the appellant was 
awarded Social Security Administration (SSA) disability 
benefits in a Notice of Award letter dated in June 2002, in 
which it was reported that she became disabled on December 1, 
2001.  The appellant noted in her December 2002 VA Form 9, 
Appeal To Board Of Veterans' Appeals, that the medical 
records used by SSA should be considered in deciding her 
claim.  However, the medical records upon which SSA made its 
decision are not on file.

Case law well establishes that once on notice of SSA records 
pertinent to an appellant's disability status, VA must obtain 
them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).       

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The appellant should be asked again 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
her since service for psychiatric 
disability.  After securing any 
appropriate consent from the appellant, 
VA should obtain any such treatment 
records that have not previously been 
associated with the appellant's VA claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant of this and request her to 
provide copies of the outstanding medical 
records.

3.  The RO should obtain the decision 
upon which the SSA granted disability 
benefits, including the evidence relied 
upon in granting the benefits.  Note that 
under 38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile."

4.  Thereafter, VA should readjudicate 
the appellant's claim of entitlement to 
service connection for a psychiatric 
disability.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
Supplemental Statement of the Case and 
should be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



